Name: 92/580/EEC: Council Decision of 13 November 1992 on the signing and conclusion of the International Sugar Agreement 1992
 Type: Decision
 Subject Matter: beverages and sugar;  international affairs;  international trade
 Date Published: 1992-12-23

 23.12.1992 EN Official Journal of the European Communities L 379/15 COUNCIL DECISION of 13 November 1992 on the signing and conclusion of the International Sugar Agreement 1992 (92/580/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the International Sugar Agreement 1992 will foster international cooperation in the sugar sector; whereas the Community, in view of its importance as producer, exporter and importer of this product, should be a party to this agreement, HAS DECIDED AS FOLLOWS: Article 1 The International Sugar Agreement 1992 is hereby approved on behalf of the European Economic Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the agreement referred to in Article 1 and to deposit the instrument of approval by the Community. Article 3 This Decision shall be published in the Official Journal of the European Community. Done at Brussels, 13 November 1992. For the Council The President V. BOTTOMLEY